Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant).
Regarding Claims 4-5, it is  unclear from the procedure how the oxidation of the polymer would necessarily provide a quinone, or specifically from Claim 5, a quinone-imide. Therefore, claims 4 and 5 are rejected due to lack of clarity as to how oxidation would lead to the formation of a quinone-imide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippold et al. (US 2002/0151084, referred to as Lippold here on).
Regarding Claim 1, Lippold teaches a method for determining a degree of an oxidative treatment of an object (the invention is related to a method of determining whether an object is fully sterilized, by detecting the presence of an oxidizing agent, see [0035]), the method comprising:
incorporating into the oxidative treatment an indicator (referred to as a chemical indicator 70, see Fig. 2, and [0042]), the indicator comprising a polymer (the chemical indicator can be polyester, polystyrene, etc. which are considered polymers, see [0040]);
subjecting the object and the indicator to the oxidative treatment (the chemical indicator 70, is placed within the sterilization chamber along with items that are to be subjected to treatment, see [0007]), a discoloration of the indicator occurring based on an oxidation of the polymer by a process condition of the oxidative treatment oxidizing the polymer (the chemical indicator 70 changes in color in to reflect the oxidation of the object by the oxidizing agent, see [0042]); and
measuring the discoloration of the indicator against a threshold color value to determine the degree of the oxidative treatment (the discoloration of the indicator is recorded using a standard color chart and is then compared to the original color value to determine if the indicator was adequately exposed to treatment, see [0065]- [0068]).
Regarding Claim 9, Lippold teaches the method of claim 1, wherein the measuring of the discoloration comprises a visual observation of the indicator (the indicator containing the aurin moiety is enclosed in transparent reaction vessel that allows the color change to be visually observed, see Fig. 4, and [0049]).
Regarding Claim 12, Lippold teaches the method of claim 1, wherein the indicator is a Type 5 chemical indicator (the process indicator is capable of detecting the degree of treatment following sterilization with a STERRAD® sterilizer by changing color when the object is actually exposed to the sterilant for enough duration and quantity to fully sterilize an object, which exceeds the performance requirements set in ISO 11138, see Fig. 2, and [0034]- [0035]).
Regarding Claim 13, Lippold teaches the method of claim 1, wherein the oxidative treatment comprises at least one of cleaning, disinfecting, and sterilizing (the indicator is for an oxidative treatment for sterilization, see [0011]).
Regarding Claim 15, Lippold teaches the method of claim 1, wherein the process condition of the oxidative treatment (sterilization) is an exposure to an oxidative chemical (the oxidative treatment is completed by hydrogen peroxide which is an oxidative chemical, see [0006]).
Regarding Claim 16, Lippold teaches the method of claim 15, wherein the oxidative chemical is hydrogen peroxide (the oxidative treatment is completed by hydrogen peroxide, see [0006]).
Regarding Claim 17, Lippold teaches the method of claim 1, wherein the object comprises a medical device (the object being sterilized can be a medical instrument, see [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lippold as applied to Claim 1 above, and further in view of McDonnell et al. (US 2009/0220378, referred to as McDonnell here on).
Regarding Claims 2-3, Lippold does not teach that the polymer of the indicator further comprises a group selected from an amine, methylene, and a methine, wherein the discoloration of the indicator partly occurs through oxidation of the aforementioned group. 
However, in the analogous art of sterilization indicators, McDonnell teaches the polymer (referred to as the encapsulation component where the active agent is located, see [0006]), where in one embodiment, the component can be constructed from a polymer, see [0048]) further comprises a group selected from an amine, a methylene, and a methine (the active agent within the polymer compound can be methylene blue, see [0044]).
Further, McDonnell teaches the discoloration of the indicator (referred to as a chemical indicator, see [0054] at least partly occurs through oxidization of the group (the indicator is capable of detecting residual chemistries following sterilization, see [0026], where the chemistries oxidize the polymer to produce a color change, see [0054]).
It would have been obvious to a person possessing ordinary art in the skill before the effective filing date of the instant application to have modified the indicator described in Lippold to have included the methylene blue dye described in McDonnell for the benefit of the group changing color to help determine the effectiveness of the sterilization treatment (see [0047] in McDonnell).
Regarding Claim 10, Lippold does not explicitly teach that the polymer comprises one of either polyurethane and epoxy.
However, in the analogous art of sterilization indicators, McDonnell teaches that the polymer (encapsulation component) comprises at least one of polyurethane and epoxy (the polymer of the encapsulation component is constructed of polyurethane, see [0038]). 
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the polymer of the indicator in Lippold to be constructed of polyurethane as described in McDonnell for the benefit of allowing the polymer to be hydrophobic to minimize wash-off (see [0048] in McDonnell).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lippold and McDonnell as applied to Claim 3 above, and further in view of Bochner et al. (US 2006/0286627).
Regarding Claims 4 and 5, the combination of Lippold and McDonnell does not teach that the oxidization of the group identified in Claim 3 comprises forming a quinone wherein the quinone comprises a quinone-imide. 
However, in the analogous art of chemical indicators, Bochner et al. teaches wherein the oxidizing of the group comprises forming a quinone (referred to as methyl purple, which oxidizes to a quinone, see Fig. 5, and [0166]). Further, Bochner et al. teaches wherein the quinone comprises a quinone-imide (methyl purple dye is a quinone-imide redox dye, see Fig. 5, and [0166]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the polymer containing a methylene group from the combination of Lippold and McDonnell to have included the quinone-imide group called “redox purple” discussed in Bochner et al. for the benefit of providing a less ambiguous result compared to other dyes that change to 3 or more colors.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lippold as applied to Claim 1 above, and further in view of Chandrapati et al. (US 8802392, referred to as Chandrapati here on).
Regarding Claims 6 and 7, Lippold does not teach that the measuring of the discoloration of the polymer discoloration comprises measuring at least one of an absorption and a reflection of electromagnetic radiation by the indicator, and also does not teach wherein the measuring at least one of the absorption and the reflection of the electromagnetic radiation by the indicator is at a wavelength of 400nm to 700nm.
However, in the analogous art of indicators for sterilization processes, Chandrapati teaches the measuring of the discoloration comprises measuring at least one of an absorption and a reflection of electromagnetic radiation by the indicator (the measuring of the discoloration of the indicator is measured by a spectrophotometer to determine the amount of radiation that is absorbed by the sample, see Col. 42, Lines 29-44), and further teaches wherein the measuring at least one of the absorption and the reflection of the electromagnetic radiation by the indicator is at a wavelength of 400nm to 700nm (the electromagnetic radiation can be measured in the visible band, which is the wavelengths in the range of 380nm and 700nm, see Col. 42, Lines 32-35).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the method of indicating whether or not an object has been fully sterilized from Lippold to have included the spectrophotometer (which measures in the claimed range of 400-700 nm) described in Chandrapati for the benefit of being able to measure the quantity of indicator fully reacted with the reagent (see Col. 16, Lines 47-53 in Chandrapati).
Regarding claim 8, Lippold does not teach that the measuring of the discoloration of the indicator comprises using a color value device.
However, in the analogous art of sterilization indicators, Chandrapati teaches the measuring of the discoloration comprises utilizing a color value device (the color change of the substrate is measured by a densitometer set to “color” to compare values obtained by the color chart/space, see Col. 54, Lines 31-54).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the indicator described in Lippold to have included the densitometer described in Chandrapati for the benefit of allowing the user to see if the measured color is close enough to the reference color without the influence of humans, (see Col. 54, Lines 40-46 in Chandrapati).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lippold.
Regarding Claim 11, Lippold does not explicitly state that the treatment is transparent. However, Lippold states wherein the indicator prior to the oxidative treatment (referred to as sterilization, see [0007]) is transparent (the oxidative treatment is completed by hydrogen peroxide vapor, see [0006]). While the transparency of the oxidative treatment is not explicit, it would have been obvious to one of ordinary skill in the art before the effective filing date to have realized that the treatment would be transparent in view of Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905 (see MPEP 2144.08).  The chemical hydrogen peroxide is known to be transparent, and it would be obvious to one skilled in the art that the oxidative treatment comprised of hydrogen peroxide vapor would also be transparent.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lippold as applied to Claim 1 above, and further in view of Cregger et al. (US 2007/0054412).
Regarding Claim 14, Lippold does not teach that that the object is sterilized when the discoloration of the indicator is greater than the threshold color value.
However, in the analogous art of oxidation indicators, Cregger et al. teaches wherein the object is sterilized when the discoloration of the indicator is greater than the threshold color value (following the objects exposure to the oxidizing agent, the L*a*b color values of the indicator are greater than the original (threshold) color value, see [0042]- [0043]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the method of indicating when the sterilization is done in Lippold have included the L*a*b color comparison from Cregger et al. for the benefit of determining if the item has actually been fully sterilized immediately without having to check if it was not only just quickly exposed to the oxidative chemical (see [0042] in Cregger et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797